Title: To George Washington from Major General John Sullivan, 12 June 1779
From: Sullivan, John
To: Washington, George


        
          [Easton, Pa., 12 June 1779]
        
        Extract of a letter from Genl Sullivan Dated at Easton June 12th 1779.
        I should have moved from this post before now but the stores not having got up the Susquehannah I thought it imprudent to throw the whole army on to consume the provisions before we were in readiness to move on. I expect an Officer to return from Wyoming this day who was sent on to examine into the state of affairs and hope to move the whole Army early on Monday—The road was much more difficult than was at first apprehended; it is however now completed. The companies of Pennsylvania are not half raised I must proceed without them though I much fear my numbers will be far short of what was supposed necessary and should the enemy reinforce strongly as

represented in Van Schaicks letter, but it is reasonable to suppose that they will spare all the troops from Canada which may be done with safety—I lament exceedingly the delay occasioned by the want of Boats & men on Susquehannah for transporting the stores in season which has occasioned such a loss of time that I cannot think of waiting for the Pennsylvania troops even though my numbers will be small & Genl Hand writes me that the troops with him are not to be depended on—I have now established expresses so as to hear from Genl Clinton every two days & I hope the exactness and regularity of our advancement will in some measure supply the want of numbers by dividing the attention of the enemy and preventing a collection of their whole force at any one point—your Excellency may rely that not a moments time shall be unnecessarily lost: but as the difficulties I have already encountered in getting Waggons forwarding stores supplying guards & preparing the roads would baffle all description. I have the honor to be &ca
        
          Jn S.
        
      